Exhibit 10.7
 
 
MINERAL LEASE AGREEMENT WITH OPTION TO PURCHASE




This MINERAL LEASE AGREEMENT WITH OPTION TO PURCHASE (the “Agreement”) is
effective February 22, 2011 (the “Effective Date”),
       
BETWEEN:
Clyde Jackson, and individual residing at 3426 E. 33rd Avenue Spokane, WA 99223
and Carmin Hansen, an individual residing at 15 Meghans Way, Bozeman, MT 59718
(collectively hereinafter the "Lessors"),
   
AND:
Steele Resources Incorporated (the "Lessee"), a company organized and existing
under the laws of the state of Nevada, with its head office located at:
     
3081 Alhambra Drive
 
Suite 208
 
Cameron Park, CA 95682



RECITALS


A.           Lessors are the owners of two patented  mining claims as described
in Exhibit "A", attached hereto, which claims are located near Pony, Montana
(the "Premises"), and are known as the Atlantic and Pacific claims (the “A&P”).


B.           Lessee desires to lease, with the option to purchase, the interests
of Lessors in the Premises upon the terms and conditions herein set forth.


D.           Lessors desire to lease and grant the option to purchase their
interests in the Premises to Lessee upon the terms and conditions herein set
forth.


AGREEMENT


FOR AND IN CONSIDERATION of the payments herein required, the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessors and Lessee (the "Parties"
and individually a "Party") agree as follows:


1. GRANT OF LEASE RIGHTS


A.           Grant of Lease. Lessors hereby lease exclusively to Lessee and its
permitted successors and assign all of Lessors’ interest in and to all minerals
(hereafter the "Mineral Substance") beneath the surface of, within, or that may
be produced from the Premises.
 
 
 
 
 



Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
1

--------------------------------------------------------------------------------

 

B.           Rights of Lessee.  Lessee shall have the following rights in
respect of the Premises:


i.           Mining and Access Rights. Subject only to any limitations imposed
by federal, state and local regulations, the free, unrestricted and
uninterrupted right of access, ingress and egress to the Premises over existing
roads or alternate routes approved by Lessors and the right to enter upon and
occupy the Premises for all purposes reasonably incident to exploring for,
developing, mining (by underground mining, surface mining, strip mining or any
other surface or subsurface method, including any method later developed),
extracting, milling, smelting, refining, stockpiling, storing, processing,
removing and marketing there from all ores, metals, minerals, mineral products
(including intermediate products) and materials of every nature or sort, and the
right to place, construct, maintain, use and thereafter remove such structures,
facilities, equipment, roadways, haulage ways, utility lines, reservoirs and
water courses, and other improvements as may be necessary, useful or convenient
for the full enjoyment of all of the rights granted under this
Agreement.  Lessee shall have sole and exclusive custody, possession, ownership
and control of all ore, rock, drill core and other Mineral Substances extracted
or removed from the Premises and may sell or otherwise dispose thereof.  In the
exercise of such rights, Lessee shall be subject only to compliance with
applicable statutes, rules, regulations and the terms of this Agreement. These
rights are also granted and may be utilized for the purpose or in the course of
carrying on exploration, development or mining operations on any other
properties in which Lessee may have or acquire any right or interest, provided
Lessors assents to the same.


ii.           Cross Mining. The right, if Lessee so desires, to mine and remove
any Mineral Substances existing on, in or under the Premises through or by means
of shafts, openings or pits which may be sunk or made upon adjoining and nearby
properties, and the right to store any Mineral Substances from the Premises upon
any such properties. In addition, Lessee may use the Premises for any shafts,
openings, pits and storage areas sunk or made for the mining, removal and/or
stockpiling of any Mineral Substances from any adjoining or nearby properties.
Mineral Substances taken from the Premises shall at all times be kept entirely
separate and distinct from any other ore or concentrated product until the same
are measured and sampled so that the rights of Lessors shall be at all times
preserved and protected


iii.           Commingling. The right to commingle ore removed from the Premises
or products derived therefrom after treatment, with other ore or products,
before or after concentration or beneficiation, so long as the data necessary to
determine the weight, grade, and recoverability of both the ore removed from the
Premises or products derived therefrom and the ore or products with which it is
commingled are obtained by Lessee.  Lessee shall then use that data to determine
Lessors’ interest in minerals, metals and/or other products extracted from ores
or products so mixed.  Such data and determinations shall be acquired and
completed in accordance with generally accepted industry practices.


iv.           Deposit of Waste Materials. The right to temporarily or
permanently deposit on or off the Premises tailings, waste rock, overburden,
surface stripping materials, process solutions, and all other materials
originating from the Premises or from adjoining or nearby properties, even if
the sole use of the Premises may be for the placement of such materials subject
to any and all reclamation as required by state and Federal statutes and
regulations.
 
 
 

 
Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
2

--------------------------------------------------------------------------------

 



v.           Treatment. The right, at Lessee's election and in any manner it
deems fit, to beneficiate, concentrate, process, smelt, refine, and otherwise
treat on or off the Premises any Mineral Substances taken from the Premises or
from adjoining or nearby properties by any physical or chemical method or
methods. In exercising this right, Mineral Substances may be removed to a plant
or plants existing, established or maintained upon the Premises or elsewhere,
subject to accurate metallurgical accounting and prompt reporting to Lessors.


vi.           Water Rights. The right to use any of Lessors’ water rights on,
about, under or appurtenant to the Premises  to facilitate the exploration,
mining and processing rights granted in this Agreement.


2. TERM


A.           Term.  The term of this Agreement shall commence as of the
Effective Date and shall continue for a period of six (6) years thereafter
unless sooner terminated in the manner herein provided.


B.           Transfer of Ownership.  If, at the end of the term, Lessee has
satisfied its financial obligations under this contract, full right and title of
ownership of the Premises shall be transferred to the Lessee, including all
rights and title described under the terms of the this Agreement in Section 1.


3. PAYMENTS TO LESSORS


A.           Rental.  As initial consideration for the lease rights granted
herein, Lessee shall pay to Lessors Two Hundred Thousand Dollars ($200,000) for
use of the property for the following calendar year, which payment shall be made
upon the execution of this Agreement. Beginning on the first anniversary of the
execution of this Agreement, Lessee shall pay an annual lease payment of One
Hundred Thousand Dollars ($100,000) for five (5) years for continued use of the
property for the subsequent calendar year.  The payments made above shall not be
deductible as a credit against production royalties payable to Lessors pursuant
to Section 3.B.  Each annual lease payment shall be made on the first day of
each contract year. If the Term is extended on account of force majeure as
specified in section 9 below, then Lessee shall be obligated to pay $100,000 for
each year, or part of a whole year, that constitutes the extension.


B.           Production Royalty.  If Lessee commences production of ores,
minerals or materials from the premises, Lessee shall pay to Lessors a
production royalty of 2% of the Net Smelter Returns (NSR) received by Lessee
from the sale of said ores, minerals or materials, from the Premises for the
five (5) year term of the lease. 

 
 
 
 

Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
3

--------------------------------------------------------------------------------

 

(1)           If Lessee sells, receives or is credited with refined gold or
silver, Lessee will be deemed to have received proceeds from the sale thereof
equal to the number of ounces of refined gold or silver outturned to Lessee's
account during the calendar quarter multiplied in the case of gold by the
average daily London Bullion Brokers P.M. Gold Fixing during such calendar
quarter and in the case of silver by the average of the daily Engelhard
industrial bullion price for silver during the calendar quarter.  The average
price for a calendar quarter shall be determined by dividing the sum of all
daily prices posted during the calendar quarter by the number of days that
prices were posted.  The posted price shall be obtained from the Wall Street
Journal, Reuters, E&MJ or other industry-accepted source.  If a posted price
referenced above becomes no longer available, Lessee shall, acting reasonably,
select an alternative posted price that closely approximates such original
posted price. Lessee shall have the right to market and sell to third parties
refined gold and silver in any manner it chooses, including the sale of such
refined gold and silver on the commodity market. In this regard, Lessors shall
have no right to participate in any gains and/or profits or obligation to suffer
any losses accruing to Lessee as a result of forward sales, options trading,
commodities futures trading or similar transactions.


(2)           Charges to be deducted from proceeds in determining Net Smelter
Returns


(a)           all costs, charges and expenses paid or incurred by Lessee for
treatment in the smelting and refining processes (including handling,
processing, interest and provisional settlement fees, sampling, assaying and
representation costs, penalties and other processor deductions);


(b )           all costs, charges and expenses paid or incurred by Lessee for
transportation (including freight, insurance, security, transaction taxes,
handling, port, demurrage, delay and forwarding expenses incurred by reason of
or in the course of such transportation) of Mineral Substances from the Premises
to the place or places of treatment and thence to the place or places of sale;


(3)           Royalties shall accrue quarterly (based on calendar quarters) and
shall become due and payable by Lessee prior to the end of the month following
the end of each quarter.  Royalty payments shall be accompanied by pertinent
information in sufficient detail to explain the calculation of the royalty
payment.


(4)           All statements for royalties rendered to Lessors by Lessee during
any quarter shall conclusively be presumed to be true and correct after one year
following the end of such quarter unless within said one year period Lessors
takes written exception thereto and makes a claim on Lessee for adjustment. No
adjustment favorable to Lessee shall be made unless it is made within the same
prescribed period.


(5)           Lessors, upon notice in writing to Lessee and utilizing a
designated representative, shall have the right to audit Lessee's accounts and
records relating to the payment of the royalty for any calendar quarter within
the one-year period following the end of such calendar quarter;
provided.  However, the making of any audit shall not extend the time for the
taking of written exception to and the adjustment of accounts as provided for in
the paragraph above.  All audits shall be conducted by Lessors at the office of
Lessee where the relevant books and records are maintained and such audit shall
be conducted during normal business hours.
 
 
 
 

 
Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
4

--------------------------------------------------------------------------------

 



C.           Place and Allocation of Payment. All payments shall be made and
allocated in accordance with the provisions in the Section 10A.


D.           No Royalty on Test Materials. Lessee shall have the right to mine
and market amounts of Mineral Substances reasonably necessary for sampling,
assaying, metallurgical testing and evaluation of the mineral potential of the
Premises without incurring any obligation to make production royalty payments.


4. TITLE MATTERS


A.           Representations and Warranties. Lessors covenant and warrant to
Lessee, which covenants and warranties shall survive termination of this
Agreement, as follows:


(1)           Lessors warrant, to the best of their knowledge and belief, there
are no claims, actions, suits or proceedings pending or threatened on account of
or as a result of ownership of the real property which, if adversely determined,
would prevent or hinder the conditions contained in this Agreement.


(2)           Lessors warrant, to the best of their knowledge and belief, they
have good and merchantable title to the patented mining claims as set out in
Exhibit “A” including any reservations contained in patents issued by the United
States of America. As to said patented claims, that Lessors have not entered
into any leases, licenses, easements or other agreements, recorded or
unrecorded, granting rights to any parties in any of the property and no person
or other entity has any right to possess  any portion of the property.


(3)           Lessors warrant that they have no knowledge of violation of law or
ordinance with respect to the use of ownership of the property, with the
possible exception that they are aware of an old tailings impoundment upon the
property that may not have been reclaimed in accordance with applicable law.


(4)           Lessors warrant that they have full right, power and capacity to
enter into this Agreement under the terms set forth herein.


(5)           Lessee shall have quiet and peaceable possession of the Premises.


(6)           Lessors have no knowledge or information indicating that any
reclamation obligations for prior operations on the Premises are unsatisfied,
with the possible exception stated in (3) above.


(7)           Lessors warrant that patented and unpatented claims are in good
standing  and all payments to Madison County and the BLM have been timely made.


(8)           Lessors have no knowledge of any existing or threatened violations
of any federal or state environmental laws or regulations as a result of any
condition on the Premises, except for the possible exception described in (3)
above.
 
 
 
 

 
Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
5

--------------------------------------------------------------------------------

 



B.           Title Defects, Defense and Protection. Lessee may at any time cause
a title search to be made covering all or any part of the Premises.  Lessors
shall provide Lessee with any abstracts and other evidences of title in Lessors’
possession or control.  If, (1) in the opinion of Lessee, Lessors’ title to all
or any part of the Premises is defective or less than as represented in Section
4.A; or (2) Lessors’ title is contested or questioned by any person or entity
Lessee shall notify Lessors and Lessors shall promptly defend title or correct
the alleged defects.  In the event Lessors are unable or unwilling to promptly
correct the alleged defects or defend title, Lessee may, without obligation and
without waiver of any remedies of Lessee, attempt to perfect or defend Lessors’
title. In that event, Lessors shall cooperate as reasonably necessary to assist
Lessee in its efforts to perfect or defend Lessors’ title, time being of the
essence.  Any money expended by Lessee to perfect or defend Lessors’ title shall
be deductible from the annual lease payment set forth in Section 3.A. for the
year in which such money is spent. Any improvement or perfection of title to the
Premises shall inure to the benefit of Lessee in the same manner and to the same
extent as if such improvement or perfection had been made prior to the execution
of this Agreement.


C.           Lesser Interest.  If Lessors’ mineral ownership interest in any of
the Premises from which production is made is less than 100%, then the
production royalty payable pursuant to Section 3.B shall be payable only as to
the share of production that is attributable to Lessors’ actual mineral
ownership interest in the portion of the Premises from which such production is
made.  Such reductions in payments shall not waive or eliminate any other rights
or remedies Lessee may have in connection with the extent of Lessors’ actual
mineral interest in the Premises.  The annual lease payments set forth in
Section 3.A shall be prorated to reflect this lesser interest.


5. OBLIGATIONS OF LESSEE


A.           Outstanding Mineral Interests.    Lessee has conducted a mineral
review of the Premises described in Exhibit "A”.  Based on said review, Lessee
is not aware of any defects in Lessors’ title, nor of any other matter that
would cause Lessors’ warranties and representations made herein to be untrue.


B.           Protection from Liens.  Lessee shall keep title to the Premises
free and clear from any liens, claims and encumbrances (other than liens for
taxes not yet due and delinquent) arising from its operations hereunder. Lessee
shall promptly pay for all labor performed upon or material furnished to the
Premises at the request of Lessee and shall keep the Premises free and clear
from liens of mechanics or materialmen in connection with services performed and
material supplied at Lessee's request. Lessee shall, however, have the right in
good faith to contest the validity of any lien, claim or liability and shall not
be required to remove any such lien, claim or liability so long as Lessee is
contesting the validity or the amount thereof. The foregoing provisions shall
not restrict Lessee from placing a mortgage, trust deed or other lien upon its
leasehold interest in the Premises for financing purposes, so long as said
encumbrance is subordinate to the rights of Lessors to terminate this Lease for
nonperformance in accordance with its terms.


 
 

 
Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
6

--------------------------------------------------------------------------------

 

C.           Indemnification and Insurance.  Lessee shall protect Lessors
against any damages arising out of Lessee's operations on the Premises and shall
indemnify Lessors against liability resulting from Lessee's operations on the
Premises; provided, however, that any act or omission by Lessors or any agent
acting on its behalf, or any breach of warranty by Lessors, shall not have been
a contributing cause to the event giving rise to any such damages.


In addition, Lessor shall, when doing any work upon the Property, have in force
and effect Commercial General Liability Insurance to cover bodily injury and
death, and property damage, with specified limits of liability for each with
respect to any one accident, and in the aggregate, with a combined single limit
for bodily injury and property damage of $1 million per occurrence and $2
million in the aggregate. The insurance shall provide coverage for liability
assumed by contract, and it shall name Lessors as additional insured.


Also, Lessees shall have in force and effect Comprehensive Automobile Liability
Insurance to cover bodily injury or death and property damage with specified
limits of liability with respect to injuries or death in one accident, and for
damage to property in one accident, with a combined single limit of $1 million,
per occurrence.


And, Lessee shall at all times comply with any and all workman’s compensation
laws applicable to any work done upon the Property. As to all insurance
specified herein, including workman’s compensation, Lessee shall provide to
Lessors a current certificate of insurance that shows compliance with the
insurance provisions of this Agreement. No work shall be done or performed upon
the Property until the certificates have been furnished.


D.           Taxes and Assessments.  Except as provided below, Lessee shall pay
promptly before delinquency all taxes and assessments that may be assessed
during the term of this Agreement upon the Premises resulting from Lessee's
activities and products derived therefrom.  This includes all assessments
payable to maintain the integrity of the mining claims, on an annual basis, due
and payable to Madison County or The Bureau of Land Management.  Claim posts and
boundaries will be maintained in a reasonable and workmanlike manner.  Lessee
will defend the rights of Lessors with respect to other individuals that
prospect or overstake Lessors’ mining claims.  However, Lessee shall always have
the right to contest, in the courts or otherwise, either in its own name or in
the name of Lessors, the validity or amount of any such taxes or assessments, or
to take such other steps or proceedings as it may deem necessary to secure a
cancellation, reduction, readjustment or equalization thereof, before it shall
be required to pay such taxes or assessments.  Notwithstanding the foregoing,
Lessee shall not permit any part of the Premises to be conveyed and title lost
as the result of nonpayment of such taxes and assessments. Lessee shall provide
Lessors with copies of all receipts evidencing payment of such taxes and
assessments.  If Lessors should receive tax bills or claims that are the
responsibility of Lessee, Lessors shall promptly forward such bills or claims to
Lessee for appropriate action.  Lessee shall pay the above-referenced taxes that
are assessed from the Effective Date of this Agreement to its date of
termination.  Nothing in this paragraph shall be construed to obligate Lessee to
pay that portion of any tax based upon an assessment of improvements or
structures made or placed on the Premises by Lessors. Lessee shall not be liable
for any taxes levied on or measured by Lessors' income or based upon payments
made to Lessors by Lessee under this Agreement.
 
 
 

 
Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
7

--------------------------------------------------------------------------------

 



E.           Compliance with Laws and Regulations.   Lessee shall perform all of
its operations on the Premises in compliance with all applicable Federal, State
and local laws and regulations pertaining to environmental protection,
reclamation and bonding.  Specifically, Lessee shall comply with all permitting
and other regulatory requirements set forth by the U.S. Bureau of Land
Management, the U.S. Forest Service, the U.S. Environmental Protection Agency,
the Montana Department of Environmental Quality, and any other regulatory
authority having rightful jurisdiction in the conduct of exploration,
development and production operations on the Premises, including without
limitation, requirements applicable to the plugging of drill holes and
reclaiming, re-contouring and re-seeding of drill pads, trenches, access roads
and other disturbances.  Lessee shall have no obligations with respect to prior
operations or preexisting conditions on the Premises. The indemnification
obligations of Lessee pursuant to Section 5.C shall specifically be applicable
to all of Lessee's environmental obligations. The obligations of Lessee under
this Section 5.E shall survive termination of this Agreement.


F.           Lessors’ Right to Inspect.  During the term of this Agreement
Lessee shall allow Lessors and representatives of Lessors, at their sole risk
and expense, access to the Premises for the purposes of viewing or inspecting
Lessee's operations, at times which, in Lessee's discretion, do not unreasonably
interfere with its operations.  Lessors and Lessors’ representatives agree to
indemnify, protect, save and hold harmless Lessee and its affiliated and direct
and indirect parent corporations and their respective directors, partners,
officers, employees, agents and corporate affiliates from and against any and
all losses, costs, damages, expenses, attorney fees, claims, demands,
liabilities, suits and actions of every kind and character that may be imposed
upon or incurred by Lessee and its affiliated and direct and indirect parent
corporations and their respective directors, partners, officers, employees,
agents or corporate affiliates on account of, or arising directly or indirectly
from, Lessors’ rights under this Section 5.F.  Lessors acknowledges and agrees
that information obtained pursuant to this Section 5.F shall be subject to the
confidentiality provisions set forth in Section 11 hereof.


G.            Delivery of Data.  Upon termination of this Agreement, Lessee
shall furnish Lessors, within a reasonable time and without warranty or
liability, one set of copies of all available data generated from work by or for
Lessee on the Premises. Such data is to include, but not necessarily be limited
to, geochemical and assay data; sample maps; geologic maps, cross sections and
reports; geophysical maps, cross sections and reports; and drill logs. Lessee
shall authorize and permit Lessors to take possession of any available drill
core, drill cuttings, rejects and pulps derived from the Premises whether or not
such materials are stored on the Premises.  Lessee shall have no liability to
Lessors or any third party for lack of availability or poor condition of any
such cores or samples or for any deficiencies in the accuracy, reliability or
completeness of any information and data furnished to Lessors.  Lessors shall
assume all risks stemming from reliance upon such data by itself and by third
parties after disclosure thereof by Lessors and shall indemnify and hold
harmless Lessee as to any claims made by such third parties.
 
 
 
 

Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
8

--------------------------------------------------------------------------------

 

H.            No Obligation to Mine. Nothing in this Agreement shall impose any
obligation or covenant, express or implied, upon Lessee to conduct any
exploration, development or mining operations upon the Premises, it being the
intent of the Parties that Lessee shall have sole discretion to determine the
technical and economic feasibility, timing, method, manner and rate of
conducting any such operations. Only the express duties and obligations provided
under this Agreement shall be binding upon Lessee. The nature, manner and extent
of all exploration development, mining and other operations, if any, shall be
matters to be determined solely within the discretion of Lessee.


6.  OBLIGATIONS OF LESSORS


A.           Cooperation by Lessors.  Lessors shall execute all documents and
otherwise cooperate with Lessee as needed in connection with the conduct of
operations on the Premises, including the acquisition of governmental permits,
post-mining reclamation approvals, water rights, and other rights and privileges
related to the conduct of operations on the Premises and reclamation
thereof.  In that regard, Lessors agrees not to protest, challenge or otherwise
oppose any water right or operational permit filings that Lessee may make to
facilitate operations or proposed operations on or in connection with the
Premises.


B.           Sharing of Data by Lessors.   Lessors shall, upon execution of this
Agreement, provide or make available to Lessee any available technical and title
information and drill core and other samples (such as cuttings, pulps, drill
logs, assay results, feasibility reports, etc.) concerning the Premises that are
in Lessors' possession or control. Similarly, Lessors shall, as soon as
possible, provide or make available to Lessee any such information and samples
that Lessors may acquire subsequent to the execution of this Agreement, whether
obtained personally or from third parties.


7. TERMINATION



A.           Termination by Lessors.   In the event Lessors considers that
Lessee has not complied with any obligation hereunder, Lessors shall notify
Lessee setting out specifically in what respect it is claimed that Lessee has
breached this Agreement. If the alleged breach is not cured within 30 days after
notice is given of default for failure to make a required cash payment or 60
days after notice is given of any other default or if Lessee has not within that
time either commenced to cure the alleged breach (other than a breach for
non-payment) and does not thereafter diligently complete such cure, or
challenges the legitimacy of the allegation, Lessors may terminate this
Agreement by delivering to Lessee written notice of such termination; provided,
however, that in the event Lessee challenges the legitimacy of the allegation
Lessee may give written notice to Lessors within such 30-day or 60-day period
setting forth such fact. If Lessors gives written notice within 15 days of
Lessee's notice that Lessors rejects Lessee's position then this Agreement shall
not be terminable by Lessors until there is a final judicial determination by a
court of competent jurisdiction that a default exists and shall not be
terminated thereafter if Lessee shall satisfy such judgment within 30 days
following its entry (or if an appeal of such judgment is taken following its
affirmance by the highest court to which such an appeal is made).  Failure of
Lessors to give such notice shall constitute agreement by Lessors that Lessee is
not in default.  Lessors shall not be entitled to terminate this Agreement for
any default which by its nature is not retroactively curable if Lessee has used
its best efforts to cure such a default to the extent practical or if Lessee has
paid Lessors’ damages for such default where damages are an appropriate remedy.
Lessors shall have no right to terminate this Agreement except as expressly
provided in this Section 6.A., and termination of this Agreement shall be the
sole remedy of Lessors.  Neither the service of any notice nor the performance
of any acts by Lessee intended to meet any such alleged breach shall be deemed
an admission or presumption that Lessee has failed to perform all of its
obligations under this Agreement.
 
 
 

 
Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
9

--------------------------------------------------------------------------------

 



B.            Termination by Lessee. Lessee shall have the right to terminate
this Agreement at any time with respect to all or any part of the Premises by
giving Lessors written notice of such termination.  Partial termination shall
not cause a reduction in the payments prescribed in Section 3.A.  Upon such
termination, all right, title and interest of Lessee under this Agreement shall
terminate with respect to the Premises affected. Lessee shall be relieved of all
further obligations set forth in this Agreement as to the Premises affected
except those obligations, if any, which have accrued prior to such termination.
Any taxes, assessments and governmental charges for which Lessee was responsible
prior to termination shall be prorated as of the termination date.


C.           Release.  Following termination of this Agreement as to all or a
part of the Premises, Lessee shall promptly deliver to Lessors a fully executed
release of this Agreement in recordable form, as to those of the Premises that
are affected.


D.           Reclamation: Removal of Property.  Upon termination of this
Agreement, Lessee shall have a continuing right to enter upon the Premises to
complete required reclamation required as a result of Lessee’s activities on the
Premises. Lessee shall within one year after the date of termination remove from
the Premises all of its machinery, buildings, structures, facilities, equipment
and other property of every nature and description erected, placed or situated
thereon except foundations of a permanent nature, supports, track and pipe
placed in shafts, drifts or openings in the Premises.  Any property of Lessee
not removed by the end of this one-year period shall become the property of
Lessors; however, Lessee does not warrant the condition or safety of any such
property.  Lessee shall have the right to keep a watchman on the Premises during
this one-year period.


8.  LIENS


In the event that Lessors fails to promptly pay, when due, taxes, mortgages or
other liens levied against the Premises and payable by Lessors, Lessee shall
have the right (but shall not be obligated) to pay such past due amounts and, if
Lessee does so, Lessee shall be subrogated to all the rights of the holders
thereof and Lessors shall reimburse Lessee for all such payments and for all
related costs and expenses paid or incurred by Lessee (including, without
limitation, related attorney fees) within 30 days after the same are paid or
incurred by Lessee.  The provisions of this Section shall survive termination of
this Agreement.


9. FORCE MAJEURE


Lessee shall not be liable for failure to perform any of its obligations, other
than making payments due under Section 3, during any period in which performance
is prevented, in whole or in part, by causes herein termed Force Majeure. For
purposes of this Agreement, the term "Force Majeure" shall include labor
disputes; acts of God; action of the elements, including inclement weather,
floods, slides, cave-ins, sinkholes, earthquakes and drought; laws, rules,
regulations, orders, directives and requests of governmental bodies or agencies;
delay, failure or inability of suppliers or transporters of materials, parts,
supplies, services or equipment or by contractors' or subcontractors' shortage
of, or inability to obtain, labor, transportation, materials, machinery,
equipment, supplies, utilities or services; accidents; breakdown of equipment,
machinery or facilities; judgments or orders of any court or agency; inability
to obtain on reasonably acceptable terms or in reasonably acceptable time any
public or private licenses, permits or other authorizations; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
future violation of federal, state or local environmental standard; acts of war
or conditions arising out of or attributable to war, whether declared or
undeclared; riot; civil strife; fire; explosion; or any other cause whether
similar or dissimilar to the foregoing, except for the inability to meet
financial commitments. If Lessee desires to invoke the provisions of this
Section, Lessee shall give notice of the commencement of the circumstances
giving rise to such Force Majeure. The time for discharging Lessee's obligations
with respect to the prevented performance, or the time within which Lessee must
undertake or complete any activity, shall then be extended for the period of
Force Majeure.
 
 
 

 
Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
10

--------------------------------------------------------------------------------

 

10. NOTICES AND METHODS OF MAKING PAYMENTS


A.            Notices.  Any required notice or communication shall be in writing
and shall be effective when personally delivered (including delivery by express
courier service) to the following addresses, or when addressed as follows and
deposited, postage prepaid, in the United States mail for certified delivery:


If to Lessors:
Clyde Jackson,
 
3426 E. 33rd Avenue
 
Spokane, WA 99223
     
Carmin Hansen
 
15 Meghans Way,
 
Bozeman, MT 59718



 
it being understood that notice is not effective unless sent to each of the
Lessors.



If to Lessee:
Steele Resources Incorporated
 
3081 Alhambra Dr.
 
Suite 208
 
Cameron Park, CA 95682



Either party may, by notice to the other given as aforesaid, change its mailing
address for future notices.
 
 
B.           Any payment required to be made by Lessee to Lessors may be made in
cash or by check, in the sole discretion of Lessee, and may be delivered
personally (including delivery by express courier service) or deposited in the
United States mail, postage prepaid and registered or certified, return receipt
requested.


11. CONFIDENTIALITY


Lessors shall not, without the express written consent of Lessee not to be
unreasonably withheld, disclose any information concerning the terms of this
Agreement (excepting the Memorandum of Mineral Lease Agreement described in
Section 12.E) or operations conducted under this Agreement (except information
and data that is generally available to the public), nor issue any press
releases concerning such information.


12. MISCELLANEOUS


A.           Relationship of the Parties. Nothing contained herein shall be
deemed to constitute either Party, in its capacity as such, the partner, agent
or legal representative of the other Party, or to create any partnership, mining
partnership or other partnership relationship, or fiduciary relationship between
them, for any purpose whatsoever.  Except as expressly provided in this
Agreement, each Party shall have the free, unrestricted and independent right to
engage in and receive the full benefits of any and all business endeavors of any
sort whatsoever outside the Premises or outside the scope of this Agreement,
whether or not competitive with the endeavors contemplated herein, without
consulting the other or inviting or allowing the other therein.
 
 
 
 

Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
11

--------------------------------------------------------------------------------

 

B.           Transfers.  Lessee and its respective successors shall have the
right to assign or otherwise transfer their respective interests in this
Agreement in whole or in part provided that the transferee agrees in writing to
assume all, or a portion of all if applicable, obligations of  Lessee
hereunder,  and Lessee shows Lessors, in writing, that the proposed transferee
is financially and technically able to comply with the obligations of the Lessee
under this Lease, and, in that event, Lessors shall be obligated to consent to
the transfer, with the understanding that Lessee remains secondarily liable
under this Lease.  No such transfer shall be effective until the Lessor receives
written notice of the proposed transfer in accordance with Section 10, and
consents in writing to the same.


C.           Payments After a Transfer of Interest. In the event payments should
be made to other parties because of any transfer of the interest of any of the
persons constituting Lessors, payments tendered to the Lessor(s) making the
transfer or Lessors' designated agent, shall conclusively be deemed payment to
the transferee until Lessee receives notice and evidence satisfactory to it from
both the agent (if applicable) and the transferring Lessor(s) that the
transferor's interest has been transferred and that payments should be made to
the transferee or the transferee's designated agent.


D.           Binding Effect.  Subject to the provisions of Section 12.B above,
the provisions of this Agreement shall inure to the benefit of and be binding
upon the Parties and their respective heirs, executors, administrators, personal
representatives, beneficiaries, successors and assigns.


E.           Memorandum of Agreement.  Upon execution of this Agreement, the
Parties shall also execute a short form of this Agreement (the "Memorandum of
Mineral Lease Agreement"), which shall be recorded in the office of the Madison
County Recorder. The execution and recording of the Memorandum of Mineral Lease
Agreement shall not limit, increase or in any manner affect any of the terms of
this Agreement, or any rights, interests or obligations of the Parties.


F.           Construction of Agreement.  This Agreement and its Exhibits
constitute the entire understanding of the Parties with respect to the Premises,
all previous agreements, promises, representations, negotiations, writings and
understandings between the Parties concerning the Premises being expressly
rescinded.  Except for obligations of good faith and fair dealing, there are no
terms or conditions, express or implied, other than herein stated.  This
Agreement shall be subject to all valid and applicable provisions of statutory
or common law, rules and regulations.  Should this Agreement or any of its
provisions or operations be found to be contrary to any such valid law, rule or
regulation, the latter shall be deemed to control and this Agreement shall be
regarded as modified accordingly.  Subject to the preceding sentence, no
modification or alteration of this Agreement shall be effective unless made in
writing and executed by the Parties with the same formality as this Agreement
There shall be no modification or amendment by virtue of course of conduct by
either party. There shall be no modification or amendment by virtue of any
concept of an oral modification of a written agreement.  Wherever the term
"including" is used herein, it shall be deemed to mean "including without
limitation, " and wherever the phrase "shall include" is used herein, it shall
mean "shall include without limitation."


 
G.
Headings. The headings used herein are for convenience only and shall be

 disregarded in construing and enforcing this Agreement.


H.           Multiple Counterparts. This Agreement may be executed in multiple
counterparts and all counterparts taken together shall be deemed to constitute
one and the same document.
 
 
 
 

Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
12

--------------------------------------------------------------------------------

 

I.           Rule Against Perpetuities. The Parties do not intend nor desire for
this Agreement to violate the common law Rule Against Perpetuities or any
analogous statutory provision or any other statutory or common law rule imposing
time limits on the vesting or termination of estates in land. If any provision
of this Agreement does or would violate the Rule Against Perpetuities or any
analogous statutory provision or any other statutory or common law rule imposing
time limits on the vesting or termination of estates in land, then this
Agreement shall not be deemed void or voidable. but shall be interpreted in such
a way as to maintain and carry out the Parties' objectives to the fullest extent
possible by law.


J.           Applicable law.  This Agreement shall be construed, interpreted and
governed by the laws of the State of Montana.


K.           Attorney Fees. In the event either Party brings any action or
proceeding for damages or equitable relief against the other Party for an
alleged breach or default of any provision of this Agreement to recover monies
due or to enforce, protect or establish any right or remedy of either Party
under this Agreement, the prevailing Party shall be entitled to recover as a
part of such action or proceeding reasonable attorney fees and court costs.


L.           Disputes. Disputes or differences between the Parties shall not
interrupt performance of this Agreement or the continuation of operations
hereunder, In the event of any dispute or difference, operations may be
continued and payments may be made hereunder in the same manner as prior to such
dispute or difference.  In case of suit, adverse claim, dispute or question as
to the ownership of the Premises or production royalties, or any interest
therein. Lessee may, in its sole discretion, deposit the payment (or the portion
of the payment in dispute. if less than the whole payment is in dispute) into an
escrow account and Lessee shall not be held in default in payment thereof until
such suit, claim, dispute or question has been finally disposed of.


 
 

 





Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth in the acknowledgments below, but effective as of the Effective Date.


LESSORS


/s/ Clyde Jackson
2-23-11
Signature:
Date
By:  Clyde Jackson
         
/s/ Carmin Hansen
2-24-11
Signature:
Date
By:  Carmin Hansen
 





LESSEE


Steele Resources Inc., a Nevada Corporation


By: /s/ Scott Dockter


SCOTT DOCKTER, President






 
 
 
 
 
 

 











Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
14

--------------------------------------------------------------------------------

 

Exhibit A
The Premises




[steele_ex10-70.jpg]









Mineral Lease- Purchase Agreement
A&P Mineral Lease 022211
 
15

--------------------------------------------------------------------------------

 
